     Case 2:20-cv-01977-JAM-EFB Document 22 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LIONELL THOLMER,                                    No. 2:20-cv-1977-JAM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    PATRICK COVELLO, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 11, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:20-cv-01977-JAM-EFB Document 22 Filed 03/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed January 11, 2021, are adopted in full;
 3          2. Plaintiff’s applications to proceed in forma pauperis (ECF Nos. 12 & 14) are DENIED;
 4   and
 5          3. Plaintiff is directed to tender the full 402 dollar filing fee within twenty-one days from
 6   the date of service of this order. Failure to comply will result in dismissal of this action.
 7

 8
     DATED: March 19, 2021                             /s/ John A. Mendez
 9
                                                       THE HONORABLE JOHN A. MENDEZ
10                                                     UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
